DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Specification Objections
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
The following claims, 11 and 18, are objected to for the following informalities:
Regarding claim 11, the phrase --composition includes one or two or more of--, in line 2, should be replaced with the phrase --composition includes one or more of --. 
Regarding claim 18, the phrase --is adopted from 650C to a highest heating temperature reached--, in lines 6-7 and 18-19, should be replaced with the phrase --is held at a temperature between 650C to a highest heating temperature--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “when a region having a hardness of 80% of less of a hardness of the 1/8 to 3/8 thickness range is defined as a soft layer” renders the claim indefinite and unclear. It is unclear what section of the region is considered the soft layer. It is unclear whether the soft layer is a region have a hardness of 80% or less or a hardness in the 1/8 to 3/8 thickness range. Examiner suggests replacing the phrase with --wherein a region having a hardness of 80% or less in the 1/8 to 3/8 thickness range is defined as a soft layer--. 

Regarding claim 18, the phrase “(In expression (3), PH2O represents a partial pressure of water vapor, and PH2 represent a partial pressure of hydrogen)” renders the claim indefinite. The use of parentheses makes it unclear whether the limitation within the parentheses is a required limitation of the claimed invention. The phrase above should be replaced with the phrase --wherein in expression (3), PH2O represents a partial pressure of water vapor, and PH2 represent a partial pressure of hydrogen --.
Claims 11, 14-17, and 19 are rejected based on their dependencies to the claims rejected above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of copending Application No. 16/982003 (‘003). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 10-19 of ‘003 teach an overlapping steel sheet composition, microstructure, and the same method steps as recited in claims 10-19 of the present invention. The only difference is the position of Si peak in claim 10 of ‘003, however the Si range overlaps with the range disclosed in claim 10 of the instant invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Thus, no patentable distinction was found in the instant claims compared with claims 10-19 of copending Application No. 16/982003.


Claims 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 16/981653 (‘653). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-10 and 12 of ‘653 teach an overlapping steel sheet composition, microstructure, and the same method steps as recited in claims 10-19 of the present invention. Regarding claims 1-10 and 12 of ‘653, the claims differ in that the remainder “consists of” Fe in the copending application. Thus, no patentable distinction was found in the instant claims compared with claims 1-10 and 12 of copending Application No. 16/981653.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734